ORDER

PER CURIAM.
Movant, Robert Gamble, appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after an evidentiary hearing on two of his three claims. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).